DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 7/11/2022 under AFCP 2.0 have been received and entered. Claims 1, 3, 4, 6-8, 10, 11, 13-15 and 18 have been amended. Claims 1-22 are pending in the application.
Applicants’ remark has been considered, and they appeared to be persuasive to overcome the rejection in the record (discussed in the interview conducted on 6/15/2022).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-22, particularly claims 1, 8 and 15, are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach a combination of interrelationship performance operation of a pattern recognition circuit structured to recognize at least one output data pattern and select a signature from a plurality of signatures associated with output data patterns; a machine learning data analysis circuit comprising a neural network structured to receive the output data from the at least one of the plurality of input sensors and wherein the neural network is trained with the signatures associated with the output data patterns provided by the pattern recognition circuit to detect a state of the production line and the trained neural network predicts an anticipated state of the production line based on the signature  which corresponds to an operational state of a component within the production line; and response circuit structured to adjust an operating parameter of the component of the production line based on a predictive accuracy of the plurality of input sensors for the predicted anticipated state of the production line. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.  
The closest prior art, Pal (WO 2016137848) discloses a plurality of input sensors operatively coupled to a component in production line, communicatively coupled to  with a data collector having a controller, and data collection band circuit determining at  least one collection parameter for at least one of the plurality of sensors from which to process output data (pars 0079-0080); a machine learning engine operation coupled to predictive analytic engine for analytical prediction with machine learning prediction (pars 0037, 0079, claim 12), but does not expressly disclose the above features of claims 1, 8 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Cella et al (US 11048248) discloses methods and systems for industrial internet of things data collection in a network sensitive mining environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865